--------------------------------------------------------------------------------

Exhibit 10.10
 
REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 10,
2007, by and among Gulf Western Petroleum Corporation, a Nevada corporation,
with principal office located at 4801 Woodway Drive, Suite 306W, Houston, Texas
77056  (the “Company”), and Metage Funds Limited, 8 Pollen Street, London,
England, W1S 1NG, and NCIM Capital Limited, 5th Floor, Manfield House, 1
Southampton Street, London, England WC2R OLR (each, a “Buyer,” and collectively,
“Buyer”).


WHEREAS:


A.           In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the “Securities Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell at the Closing (as defined in
the Securities Purchase Agreement) to the Buyer (i)  senior secured convertible
notes of the Company (such notes collectively, as they may be amended, restated
or modified and in effect from time to time, the “Note”), which will be
convertible into shares of the Company’s common stock, $0.001 par value per
share (the “Common Stock”), in accordance with the terms of the Note (the shares
of Common Stock issuable upon conversion of the Note being referred to as the
“Conversion Shares”), (ii) a warrant to purchase shares of Common Stock (such
warrant, as the same may be amended, restated or modified and in effect from
time to time, the “Warrant”; and the shares of Common Stock issuable upon
exercise of the Warrant being referred to herein as the “Warrant Shares”); and
(iii) 1,500,000 shares of Common Stock (the “Closing Shares”).


B.           To induce Buyer to execute and deliver the Securities Purchase
Agreement, contemporaneously with the execution of the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:


1.           DEFINITIONS.
 
As used in this Agreement, the following terms shall have the following
meanings:
a.           “1934 Act” means, collectively, the Securities and Exchange Act of
1934, as amended, and the rules and regulations hereunder, or any similar
successor statutes.
 
b.           “Additional Effectiveness Date” means the date an Additional
Registration Statement is declared effective by the SEC.

1

--------------------------------------------------------------------------------



c.           “Additional Filing Date” means the date on which an Additional
Registration Statement is filed with the SEC.
 
d.           “Additional Filing Deadline” means, if Cutback Shares are required
to be included in an Additional Registration Statement, the date that is the
later of (i) the later of (A) six (6) months from the Initial Effectiveness Date
or the last Additional Effectiveness Date, as applicable, and (B) sixty (60)
days after substantially all of the Registrable Securities held by the Investors
included in any Registration Statements previously declared effective hereunder
have been sold and the Company has been informed of such sale pursuant to
Section 4(d) hereof, or (ii) the first date on which the Company is permitted by
the SEC to register such Cutback Shares.
 
e.           “Additional Registrable Securities” means, (i) any Cutback Shares
not previously included in a Registration Statement and (ii) any shares of
capital stock of the Company issued or issuable with respect to such Cutback
Shares, as applicable, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on conversions of Note or exercises of the Warrant.
 
f.           “Additional Registration Statement” means a registration statement
or registration statements of the Company filed under the 1933 Act covering any
Additional Registrable Securities.
 
g.           “Additional Required Registration Amount” means the lesser of (i)
any Cutback Shares not previously included in a Registration Statement, without
regard to any limitations on conversions of the Note or exercises of the
Warrant, and (ii) such number of Registrable Securities as the Company is
permitted by the SEC to register as a secondary offering by an Investor.
 
h.           “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in New York, New York are authorized or
required by law to remain closed.
 
i.           “Cutback Shares” means any of the Initial Registrable Securities
not included in all Registration Statements previously declared effective
hereunder as a result of a limitation on the maximum number of shares of Common
Stock of the Company permitted by the SEC to be registered as a secondary
offering by an Investor.
 
j.           “Effectiveness Date” means the Initial Effectiveness Date or an
Additional Effectiveness Date, as applicable.
 
k.           “Effectiveness Deadline” means the Initial Effectiveness Deadline
or an Additional Effective Deadline, as applicable.
 
l.           “Filing Deadline” means the Initial Filing Deadline (as defined
below) or an Additional Filing Deadline, as applicable.

2

--------------------------------------------------------------------------------



m.           “Initial Effectiveness Date” means the date the Initial
Registration Statement is declared effective by the SEC.   
 
n.           “Initial Effectiveness Deadline” means the date that is 120 days
after the Closing Date or, if the Initial Registration Statement is subject to a
full review by the staff of the SEC, the date that is 150 days after the Closing
Date.
 
o.           “Initial Filing Date” means the date on which the Initial
Registration Statement is filed with the SEC.
 
p.           “Initial Filing Deadline” means the date that is sixty (60) days
after the Closing Date.
 
q.           “Initial Registrable Securities” means (i) the Conversion Shares
issued or issuable upon conversion of the Note , (ii) the Warrant Shares issued
or issuable upon exercise of the Warrant; (iii) the Closing Shares and (iv) any
shares of capital stock of the Company issued or issuable, with respect to the
Note, the Conversion Shares, the Warrant, the Warrant Shares or the Closing
Shares as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on
conversions of the Note or exercises of the Warrant.
 
r.           “Initial Required Registration Amount” means the lesser of (i) the
sum of (A) the number of Conversion Shares issued or issuable pursuant to the
Note as of the trading day immediately preceding the applicable date of
determination, at the then prevailing Conversion Rate (as defined in the Note)
and without regard to any limitations on conversions of the Note, (B) the number
of Warrant Shares issued and issuable pursuant to the Warrant as of the trading
day immediately preceding the applicable date of determination, without regard
to any limitations on conversions of the Warrant and (C) the Closing Shares, or
(ii) such maximum number of shares of Common Stock as the Company is permitted
to register by the SEC.
 
s.           “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act pursuant to
Section 2(a) hereof covering the Initial Registrable Securities.
 
t.           “Investor” means a Buyer or any permitted transferee or assignee
thereof to whom a Buyer assigns its rights under this Agreement and who agrees
to become bound by the provisions of this Agreement in accordance with Section
9.
 
u.           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
v.           “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements in compliance with the 1933 Act and pursuant to the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.

3

--------------------------------------------------------------------------------



w.           “Registrable Securities” means the Initial Registrable Securities
and any Additional Registrable Securities.
 
x.           “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering
Registrable Securities.
 
y.           “Required Holders” means the holders of at least two-thirds of the
Registrable Securities, it being understood that “holders” for purposes of this
definition shall not include the Company or any of its affiliates that
subsequently acquire any of the Registrable Securities.
 
z.           “Required Registration Amount” means either the Initial Required
Registration Amount or an Additional Required Registration Amount, as
applicable.
 
aa.           “SEC” means the United States Securities and Exchange Commission.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.


2.           REGISTRATION.
 
a.           Initial Mandatory Registration.  The Company shall prepare, and
file by the Initial Filing Deadline, a Registration Statement on Form S-3
covering the resale of the Initial Registrable Securities as a secondary
offering by the Investors.  In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration.  The Initial Registration Statement prepared pursuant hereto shall
register for resale at least the number of shares of Common Stock equal to the
Initial Required Registration Amount determined as of date the Registration
Statement is initially filed with the SEC (subject to subsequent reduction if
directed by the staff of the SEC).  The Company shall use commercially
reasonable efforts to have the Initial Registration Statement declared effective
by the SEC by the Initial Effectiveness Deadline.  In the event that the staff
of the SEC does not permit any part of the Initial Registrable Securities to be
registered as a secondary offering by the Investors (as opposed to a primary
offering by the Company), the Company shall not be deemed to be in breach of
this Section 2(a), but rather Section 2(b) shall apply to the Initial
Registrable Securities.
 
b.           Additional Mandatory Registrations  The Company shall prepare, and,
as soon as practicable, but in no event later than each Additional Filing
Deadline, file with the SEC an Additional Registration Statement on Form S-3
covering the resale of the Additional Registrable Securities as a secondary
offering by the Investors not previously registered on a Registration Statement
hereunder.  To the extent the staff of the SEC does not permit the Additional
Required Registration Amount to be registered on an Additional Registration
Statement as a secondary offering by the Investors, the Company shall file
Additional Registration Statements successively trying to register on each such
Additional Registration Statement the maximum number of remaining Additional
Registrable Securities until the Additional Required Registration Amount has
been registered with the SEC.  In the event that Form S-3 is unavailable for
such a registration, the Company shall use such other form as is available for
such a registration and reasonably acceptable to the Required Holders, subject
to the provisions of Section 2(e).  Each Additional Registration Statement
prepared pursuant hereto shall register for resale at least that number of
shares of Common Stock equal to the Additional Required Registration Amount as
of date the Registration Statement is initially filed with the SEC.  The Company
shall use commercially reasonable efforts to have each Additional Registration
Statement declared effective by the SEC as soon as practicable following the
filing thereof, but in any event not later than 90 days following the filing
thereof, or, if the Additional Registration Statement is subject to a full
review by the staff of the SEC, the date that is 120 days after the filing
thereof (an “Additional Effectiveness Deadline”).  Such requirement to file an
Additional Registration Statement shall terminate on the date as of which the
Investors may sell all of such Additional Registrable Securities without
restriction pursuant to Rule 144(k) (or successor thereto) promulgated under the
1933 Act, as such rule may be amended from time to time, or such shares are
otherwise eligible for resale without the requirement for compliance with Rule
144(e), as such rule may be amended from time to time

4

--------------------------------------------------------------------------------



c.           Allocation of Registrable Securities.  The initial number of
Registrable Securities included in any Registration Statement and any increase
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time the Registration Statement covering such initial
number of Registrable Securities or increase thereof is declared effective by
the SEC.  In the event that an Investor sells or otherwise transfers any of such
Investor’s Registrable Securities, each transferee shall be allocated a pro rata
portion of the then remaining number of Registrable Securities included in such
Registration Statement for such transferor.  Any shares of Common Stock included
in a Registration Statement and which remain allocated to any Person that ceases
to hold any Registrable Securities covered by such Registration Statement shall
be allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement.  In no event shall the Company include any securities
other than Registrable Securities in any Registration Statement without the
prior written consent of the Required Holders.
 
d.           Legal Counsel.  Subject to Section 5 hereof, the Required Holders
shall have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 2 (“Legal Counsel”).
 
e.           Ineligibility for Form S-3.  In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on Form SB-2 or another appropriate form reasonably acceptable to the
Required Holders and (ii) undertake to register the Registrable Securities on
Form S-3 (by post-effective amendment to the existing Registration Statement, or
otherwise) as soon as such form is available for such registration, provided
that the Company shall maintain the effectiveness of the existing Registration
Statement then in effect until such time as a Registration Statement (or
post-effective amendment) on Form S-3 covering the Registrable Securities has
been declared effective by the SEC.

5

--------------------------------------------------------------------------------



f.           Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.
 
i.           If (i) a Registration Statement covering Registrable Securities and
required to be filed by the Company pursuant to Section 2(a) or Section 2(b) of
this Agreement is not (A) filed with the SEC on or before the applicable Filing
Deadline or (B) declared effective by the SEC on or before the applicable
Effectiveness Deadline or (ii) on any day after a Registration Statement has
been declared effective by the SEC, sales of all the Registrable Securities
required to be included on such Registration Statement cannot be made (other
than during an Allowable Grace Period (as defined in Section 3(q))) pursuant to
such Registration Statement (including because of a failure to keep such
Registration Statement effective, to disclose such information as is necessary
for sales to be made pursuant to such Registration Statement or to register
sufficient shares of Common Stock, as determined in accordance with Section
2(e)), then, as liquidated damages to any holder of Note or Warrant by reason of
any such delay in or reduction of its ability to sell the underlying shares of
Common Stock, the Company shall pay to such holder an amount in cash equal to
the product of (i) the sum of (A) the principal amount of the Note held by such
holder and (B) the total Aggregate Exercise Price (as defined in the Warrant) of
all Warrant held by such holder, multiplied by (ii) the sum of (A) 0.01, if such
Registration Statement is not filed by the applicable Filing Deadline, plus (B)
0.01, if such Registration Statement is not declared effective by the applicable
Effectiveness Deadline, plus (C) the product of (I) 0.000333 multiplied by (II)
the sum (without duplication) of (x) the number of days after the applicable
Filing Deadline that such Registration Statement is not filed with the SEC, plus
(y) the number of days after the applicable Effectiveness Deadline that such
Registration Statement is not declared effective by the SEC, plus (z) the number
of days after such Registration Statement has been declared effective by the SEC
that such Registration Statement is not available (other than during an
Allowable Grace Period) for the sale of all the Registrable Securities required
to be included on such Registration Statement pursuant to Section 2(e);
provided, however, that in no event shall such liquidated damages exceed an
aggregate of $150,000.
 
ii.           The payments to which a holder shall be entitled pursuant to this
Section 2(f) are referred to herein as “Registration Delay
Payments.”  Registration Delay Payments shall be paid on the earlier of (I) the
fifth Business Day of the calendar month following the month during which the
Registration Delay Payment are incurred and (II) fifth Business Day after the
event or failure giving rise to the Registration Delay Payments is cured.  In
the event the Company fails to make Registration Delay Payments in a timely
manner, such Registration Delay Payments shall bear interest at the rate of the
lesser of 18.0% per annum (prorated monthly and for partial months) or the
highest lawful interest rate, in each case, until paid in full.  Such payments
shall constitute an Investor’s exclusive monetary remedy for such events.
 
3.            RELATED OBLIGATIONS.
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a) or 2(b), the Company will use commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:
 
6

--------------------------------------------------------------------------------



a.           The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the applicable Registrable Securities
(but in no event later than the applicable Filing Deadline) and use commercially
reasonable efforts to cause such Registration Statement relating to the
Registrable Securities to become effective as soon as practicable after such
filing (but in no event later than the applicable Effectiveness Deadline).  No
later than the first Business Day after such Registration Statement becomes
effective, the Company will file with the SEC the final prospectus included
therein pursuant to Rule 424 (or successor thereto) promulgated under the 1933
Act.  The Company shall keep each Registration Statement effective at all times
until the earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or successor thereto) promulgated under the
1933 Act, as such rule may be amended from time to time, or such shares are
otherwise eligible for resale without the requirement for compliance with Rule
144(e) (and assuming the Investors do not enter into hedging transactions with
respect to the Shares), as such rule may be amended from time to time or (ii)
the date on which the Investors shall have sold all the Registrable Securities
covered by such Registration Statement and given the notice to the Company
required by Section 4(d) hereof (the “Registration Period”).  Such Registration
Statement (including any amendments or supplements thereto and any prospectuses
(preliminary, final, summary or free writing) contained therein or related
thereto shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading.  The term “commercially reasonable efforts” shall mean, among other
things, that the Company shall submit to the SEC, within a reasonable time after
the Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff of the SEC has no further
comments on the Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request.
 
b.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, as may be necessary to keep such Registration Statement effective at
all times during the Registration Period, and, during such period, comply with
the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement.  In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-QSB, Form 10-KSB or any
analogous report under the 1934 Act, or for any other reason due to the
inability of the Company to incorporate by reference information into the
Registration Statement, the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the SEC within seven Business Days after the 1934
Act report is filed, or other event occurs, which created the requirement for
the Company to amend or supplement such Registration Statement.

7

--------------------------------------------------------------------------------



c.           The Company shall (A) permit Legal Counsel to review and comment
upon (i) the Initial Registration Statement at least three Business Days prior
to its filing with the SEC, and (ii) all other Registration Statements and all
amendments and supplements to all Registration Statements (except for Annual
Reports on Form 10-K or 10-KSB, Quarterly Reports on Form 10-Q or 10-QSB, and
Current Reports on Form 8-K, and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC, and (B) not file
any document, registration statement, amendment or supplement described in the
foregoing clause (A) in a form to which Legal Counsel reasonably objects. The
Company shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without providing
prior notice thereof to Legal Counsel.
 
d.           The Company shall notify each Investor whose Registrable Securities
are included in any Registration Statement: (i) promptly after the same, and
promptly after any amendment(s) thereto, are prepared and filed with the SEC and
(ii) upon the effectiveness of any Registration Statement.  The Company shall
provide a copy to each Investor, free of charge, of any prospectus (preliminary,
final, summary or free writing), as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.
 
e.           The Company shall use commercially reasonable efforts to (i) to
register and qualify, unless an exemption from registration and qualification
applies, the resale by the Investors of the Registrable Securities covered by a
Registration Statement under the securities laws of the United States, (ii)
prepare and file, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e) or (y) subject itself
to general taxation in any such jurisdiction.  The Company shall promptly notify
Legal Counsel in writing and each Investor who holds Registrable Securities of
the receipt by the Company of any notification with respect to the suspension of
the registration or qualification of any of the Registrable Securities for sale
under the securities laws of any jurisdiction in the United States or its
receipt of actual notice of the initiation or threatening of any proceeding for
such purpose.
 
f.           The Company shall notify Legal Counsel and each Investor in writing
of the happening of any event, as promptly as practicable after becoming aware
of such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly after the ascertainment of
material facts and circumstances, prepare and file with the SEC a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and deliver at least one copy of such supplement or amendment to Legal
Counsel and each Investor.  The Company shall also promptly notify Legal Counsel
and each Investor in writing (i) when a prospectus or any prospectus supplement
or post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Investor by facsimile
on the same day of such effectiveness and by overnight mail), (ii) of any
request by the SEC for amendments or supplements to a Registration Statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.

8

--------------------------------------------------------------------------------



g.           The Company shall use commercially reasonable efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and each Investor who
holds Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.
 
h.           At the reasonable request (in the context of the securities laws)
of any Investor, the Company shall make available for inspection during regular
business hours by (i) any Investor, (ii) Legal Counsel and (iii) one firm of
accountants or other agents retained by the Investors (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector and
Investor shall agree in writing in a form reasonably requested by the Company,
to hold in strict confidence and shall not make any disclosure (except to an
Investor) or use of any Record or other information which the Company determines
in good faith to be confidential, and of which determination the Inspectors are
so notified, unless (a) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in any Registration Statement or is otherwise
required under the 1933 Act, (b) the release of such Records is ordered pursuant
to a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other agreement of which the Inspector has knowledge.  Each Investor
agrees that it shall, upon learning that disclosure of such Records is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Company and allow the Company, at its expense,
to undertake appropriate action to prevent disclosure of, or to obtain a
protective order for, the Records deemed confidential.
 
i.           The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, or is otherwise required
by the 1933 Act, (iii) the release of such information is ordered pursuant to a
subpoena or order from a court or governmental body of competent jurisdiction,
or (iv) such information has been made generally available to the public other
than by disclosure in violation of this Agreement or any other agreement.  The
Company agrees that it shall, upon learning that disclosure of such information
concerning an Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to
such Investor and allow such Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

9

--------------------------------------------------------------------------------



j.           The Company shall use commercially reasonable efforts to cause all
the Registrable Securities covered by a Registration Statement to be listed on
each securities exchange or trading market on which securities of the same class
or series issued by the Company are listed.  The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3(j).
 
k.           The Company shall cooperate with the Investors who hold Registrable
Securities being offered and sold and, to the extent applicable, facilitate the
timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities sold pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 3(k).
 
l.           The Company shall provide a transfer agent and registrar of all
such Registrable Securities not later than the effective date of the applicable
Registration Statement.
 
m.           If requested by an Investor, the Company shall (i) as soon as
practicable, incorporate in a prospectus supplement or post-effective amendment
such information as such Investor requests to be included therein relating to
the sale and distribution of Registrable Securities, including information with
respect to such Investor, the number of Registrable Securities being offered or
sold, the purchase price being paid therefor and any other terms of the offering
of the Registrable Securities to be sold in such offering; (ii) as soon as
practicable, make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement as
reasonably requested by such Investor.
 
n.           The Company shall make generally available to its security holders
as soon as practical, but not later than 90 days after the close of the period
covered thereby, an earnings statement (in form complying with the provisions of
Rule 158 under the 1933 Act) covering a 12-month period beginning not later than
the first day of the Company’s fiscal quarter next following the effective date
of a Registration Statement.

10

--------------------------------------------------------------------------------



o.           The Company and Investor shall otherwise use their respective
commercially reasonable efforts to comply with all applicable rules and
regulations of the SEC in connection with any registration hereunder.
 
p.           Within a reasonable time after a Registration Statement which
covers applicable Registrable Securities is ordered effective by the SEC, the
Company shall deliver to the transfer agent for such Registrable Securities
(with copies to the Investors whose Registrable Securities are included in such
Registration Statement) confirmation that such Registration Statement has been
declared effective by the SEC in substantially the form attached hereto as
Exhibit A, provided that if the Company changes its transfer agent, it shall
immediately deliver any previously delivered notices under this Section 3(r) and
any subsequent notices to such new transfer agent.
 
q.           Notwithstanding anything to the contrary in Section 3(f), at any
time after the applicable Registration Statement has been declared effective by
the SEC, the Company may delay the disclosure of material non-public information
concerning the Company the disclosure of which at the time is not, in the good
faith opinion of the Board of Directors of the Company, in the best interest of
the Company and not, in the opinion of counsel to the Company, otherwise
required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Investors in writing of the existence of material non-public
information giving rise to a Grace Period (provided that in each notice the
Company shall not disclose the content of such material non-public information
to the Investors) and the date on which the Grace Period will begin, and (ii)
notify the Investors in writing of the date on which the Grace Period ends; and,
provided further, that (A) no Grace Period shall exceed 30 consecutive days, (B)
during any 365-day period, such Grace Periods shall not exceed an aggregate of
60 days and (C) the first day of any Grace Period must be at least five Trading
Days after the last day of any prior Grace Period (a Grace Period that satisfies
all of the requirements of this Section 3(q) being referred to as an “Allowable
Grace Period”).  For purposes of determining the length of a Grace Period above,
the Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice.  The provisions of Section 3(f) hereof shall not be
applicable during the period of any Allowable Grace Period.  Upon expiration of
the Grace Period, the Company shall again be bound by the provisions of Section
3(f) with respect to the information giving rise thereto unless such material
non-public information is no longer applicable.
 
4.            OBLIGATIONS OF THE INVESTORS.
 
a.           At least ten Business Days prior to the first anticipated filing
date of a Registration Statement and at least ten Business Days prior to the
filing of any amendment or supplement to a Registration Statement, the Company
shall notify each Investor in writing of the information, if any, the Company
requires from each such Investor if such Investor elects to have any of such
Investor’s Registrable Securities included in such Registration Statement or,
with respect to an amendment or a supplement, if such Investor’s Registrable
Securities are included in such Registration Statement (each an “Information
Request”). Provided that the Company shall have complied with its obligations
set forth in the preceding sentence, it shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company, in response to an Information
Request, such information regarding itself, the Registrable Securities held by
it and the intended method of disposition of the Registrable Securities held by
it as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

11

--------------------------------------------------------------------------------



b.           Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.
 
c.           Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(b),
Section 3(g) or the first sentence of Section 3(f), or written notice from the
Company of an Allowable Grace Period, such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3(g) or the
first sentence of Section 3(f) or receipt of notice that no supplement or
amendment is required or that the Allowable Grace Period has ended.
 
d.           In order for the Company to satisfy its obligations with respect to
the Additional Filing Deadline and to satisfy the requirements of Section 3(a)
hereof, each Investor shall be obligated to provide written notice to the
Company of any sale that such Investor makes using the Registration
Statement.  Such notice shall include the date of the sale, the amount of
Registrable Securities sold and the amount of Registrable Securities included in
the Registration Statement that such Investor continues to hold.  If an Investor
fails to comply with the requirements of this Section 4(d), the Company shall
not be liable to such Investor for any potential liquidated damages resulting
from Section 2(g) hereof.
 
5.            EXPENSES OF REGISTRATION.
 
All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including all registration, listing and qualifications fees,
printers and accounting fees, and fees and disbursements of counsel for the
Company shall be paid by the Company.
 
6.            INDEMNIFICATION.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

12

--------------------------------------------------------------------------------



a.           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, members, managers, employees, agents, representatives of,
and each Person, if any, who controls any Investor within the meaning of the
1933 Act or the 1934 Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities laws of the United States, or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary, final, summary or free writing prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement by the Company (the matters in the foregoing clauses (i) through (iv)
being, collectively, “Violations”).  Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim; provided,
however, that the Company shall not be required to pay the fees and expenses of
more than one legal counsel for all Investors.  Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a) shall not apply to: (i) a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
for such Indemnified Person expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto if such prospectus was timely made available by the Company pursuant to
Section 3(d), (ii) any Claim if the Indemnified Person failed to deliver a final
or preliminary prospectus as required by the 1933 Act, and (iii) shall not apply
to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9.

13

--------------------------------------------------------------------------------



b.           In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement, and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor, or such Investor’s representatives,
expressly for use in connection with such Registration Statement; and, subject
to Section 6(c), such Investor will reimburse any legal or other expenses
reasonably incurred by an Indemnified Party in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld; provided, further,
however, that the aggregate liability of the Investor in connection with any
Violation shall not exceed the net proceeds to such Investor as a result of the
sale of Registrable Securities pursuant to the Registration Statement giving
rise to such Claim provided, however, that the Investors shall not be required
to pay the fees and expenses of more than one legal counsel for the
Company.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Indemnified Party and shall survive
the transfer of the Registrable Securities by the Investors pursuant to Section
9.
 
c.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be.  In any such proceeding, any
Indemnified Person or Indemnified Party may retain its own counsel, but, except
as provided in the following sentence, the fees and expenses of that counsel
will be at the expense of that Indemnified Person or Indemnified Party, as the
case may be, unless (i) the indemnifying party and the Indemnified Person or
Indemnified Party, as applicable, shall have mutually agreed to the retention of
that counsel, (ii) the indemnifying party does not assume the defense of such
proceeding in a timely manner or (iii) in the reasonable opinion of counsel
retained by the indemnifying party, the representation by such counsel for the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding.  The Company, if it is the Indemnifying Party, shall
pay reasonable fees for only one separate legal counsel for the Investors, and
such legal counsel shall be selected by the Investors holding at least 2/3 in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates.  The Indemnified Party or Indemnified Person shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or Claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such action or
Claim.  The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise with respect to any pending or threatened action
or claim in respect of which indemnification or contribution may be or has been
sought hereunder (whether or not the Indemnified Party or Indemnified Person is
an actual or potential party to such action or claim) which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

14

--------------------------------------------------------------------------------



d.           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
 
e.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7.            CONTRIBUTION.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that:  (i) no
Person involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale, shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited to an amount equal to the amount of proceeds
received by such seller from the sale of such Registrable Securities pursuant to
the Registration Statement giving rise to such action or claim for
indemnification less the amount of any damages that such seller has otherwise
been required to pay in connection with such sale.

15

--------------------------------------------------------------------------------



8.            REPORTS UNDER THE 1934 ACT.
 
With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:
 
a.           make and keep public information available, as those terms are
understood and defined in Rule 144;
 
b.           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1934 Act so long as the Company
remains subject to such requirements (it being understood that nothing herein
shall limit the Company’s obligations under Section 4(c) of the Securities
Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and
 
c.           furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 and the 1934 Act,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the investors to sell such
securities pursuant to Rule 144 without registration.
 
9.            ASSIGNMENT OF REGISTRATION RIGHTS.
 
The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of Registrable Securities if:
(i) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such transfer or assignment; (ii) the Company is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (a) the name and address of such transferee or assignee, and (b) the
securities with respect to which such registration rights are being transferred
or assigned; (iii) immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the 1933 Act and applicable state securities laws; (iv) at or before the time
the Company receives the written notice contemplated by clause (ii) of this
sentence, the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of the Securities
Purchase Agreement.
 
10.           AMENDMENT OF REGISTRATION RIGHTS.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

16

--------------------------------------------------------------------------------



11.            MISCELLANEOUS.
 
a.           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.
 
b.           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
If to the Company:


Gulf Western Petroleum Corporation
4801 Woodway Drive
Suite 306 W
Houston, TX  77056
Telephone: (713) 355-7001
Facsimile: (713) 979-3728
Attention: Donald L. Sytsma




If to the Buyer:


Metage Funds Limited
8 Pollen Street,
London, England W1S 1NG
Attention: Tom Sharp
Facsimile: 44-20-7318-5271

17

--------------------------------------------------------------------------------



HSBC Bank Plc
c/o Brown Brothers Harriman & Co.
140 Broadway
New York, NY 10005
Attention:  ________________
Fax:  ____________________


or, in the case of a Buyer or other party named above, to such other address
and/or facsimile number and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party at
least 5 days prior to the effectiveness of such change.  Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or deposit with a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
d.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Texas or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting the City of New York,
Borough of Manhattan, New York, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

18

--------------------------------------------------------------------------------



e.           This Agreement and the other Transaction Documents constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and
therein.  This Agreement and the other Transaction Documents supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.
 
f.           Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.
 
g.           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
h.           This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
i.           Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j.           All consents and other determinations to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders, determined as if all of the Note and the
Warrant then outstanding have been converted into or exercised for Registrable
Securities without regard to any limitations on conversion of the Note or the
exercise of the Warrant and, in the case of the Note, of the then-prevailing
Conversion Price.  Any consent or other determination approved by Investors as
provided in the immediately preceding sentence shall be binding on all
Investors.
 
k.           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
l.           Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
that such Buyers and holders have been granted at any time under any other
agreement or contract and all of the rights that such Buyers and holders have
under any law.  Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security or proving actual damages), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.

19

--------------------------------------------------------------------------------



m.           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns and, to the extent
provided in Sections 6(a) and 6(b) hereof, each Investor, the directors,
officers, partners, members, managers, employees, agents, representatives of,
and each Person, if any, who controls any Investor within the meaning of the
1933 Act and the 1934 Act and each of the Company’s directors, each of the
Company’s officers who signs the Registration Statement, and each Person, if
any, who controls the Company within the meaning of the 1933 Act and the 1934
Act, and is not for the benefit of, nor may any provision hereof be enforced by,
any other Person.
 
n.           The obligations of each Investor hereunder are several and not
joint with the obligations of any other Investor, and no provision of this
Agreement is intended to confer any obligations on any Investor vis-à-vis any
other Investor.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.
 
o.           Unless the context otherwise requires, (a) all references to
Sections, Schedules or Exhibits are to Sections, Schedules or Exhibits contained
in or attached to this Agreement, (b) each accounting term not otherwise defined
in this Agreement or the Securities Purchase Agreement has the meaning assigned
to it in accordance with GAAP, (c) words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter and (d) the use
of the word “including” in this Agreement shall be by way of example rather than
limitation.
 
******

20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.


COMPANY:


GULF WESTERN PETROLEUM CORPORATION




By:
/s/  Wm. M. Cox
 
Name:
Willaim M. Cox
 
Title:
Chairmand and CEO
 





[Additional signature page follows]
 
 
Signature Page to Registration Rights Agreement
 

--------------------------------------------------------------------------------



BUYER:


METAGE FUNDS LIMITED


 
By:
/s/  Tom Sharp
 
Name:
Tom Sharp
 
Title:
Investment Manager
 

 
NCIM LIMITED
 


By:
/s/  J.M. Roberts
 
Name:
J.M. Roberts
 
Title:
Manager
 

 
 
Signature Page to Registration Rights Agreement
 

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT


[TRANSFER AGENT]
Attn:


Re:           Gulf Western Petroleum Corporation


Ladies and Gentlemen:


We are counsel to Gulf Western Petroleum Corporation, a Nevada corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Purchase Agreement”) entered into by and
among the Company and the buyers named therein (collectively, the “Holders”)
pursuant to which the Company issued to the Holders senior secured convertible
Note (the “Note”), convertible into shares of the Company’s common stock, $0.001
par value per share (the “Common Stock”), and Warrant to purchase shares of
Common Stock, subject to adjustment (the “Warrant”).  Pursuant to the Purchase
Agreement, the Company also has entered into a Registration Rights Agreement
with the Holders (the “Registration Rights Agreement”) pursuant to which the
Company agreed, among other things, to register the Registrable Securities (as
defined in the Registration Rights Agreement), including the shares of Common
Stock issuable upon conversion of the Note and exercise of the Warrant, under
the Securities Act of 1933, as amended (the “1933 Act”).  In connection with the
Company’s obligations under the Registration Rights Agreement, on ____________
___, 200_, the Company filed a Registration Statement on Form [S-__] (File No.
333-_____________) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Holders as a selling stockholder thereunder.


In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone [that we have confirmed through the SEC’s website]
that the SEC has entered an order declaring the Registration Statement effective
under the 1933 Act at [ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF
EFFECTIVENESS] and we have no knowledge that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the SEC.



 
Very truly yours,
     
[ISSUER’S COUNSEL]
     
By:
 



 
23

--------------------------------------------------------------------------------